         Case 1:19-cv-03377-LAP Document 99 Filed 12/20/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 VIRGINIA GIUFFRE,

                       Plaintiff,

        v.

 ALAN DERSHOWITZ,                                Civil Action No. 1:19-cv-3377 (LAP)

                       Defendant.


 ALAN DERSHOWITZ,                                Oral Argument Requested

              Counterclaim Plaintiff,

        v.

 VIRGINIA L. GIUFFRE,

              Counterclaim Defendant.


                          NOTICE OF MOTION FOR LEAVE TO
                           FILE AN AMENDED COMPLAINT

       PLEASE TAKE NOTICE that upon the Declaration of Haley N. Proctor, dated December

20, 2019, together with the exhibits annexed thereto, and the accompanying memorandum of law,

the undersigned will move this Court, before the Honorable Loretta A. Preska, United States

District Judge for the Southern District of New York, at the United States Courthouse, 500 Pearl

Street, New York, New York 10003, at a date and time to be determined by the Court, for an order

under Rule 15(a) granting Plaintiff leave to file an amended complaint.

       PLEASE TAKE FURTHER NOTICE that any response or objection to the motion should

be made on or before January 17, 2020, in accordance with the Stipulation and Order dated
         Case 1:19-cv-03377-LAP Document 99 Filed 12/20/19 Page 2 of 3



November 26, 2019, Doc. No. 95. Any reply should be filed on or before January 24, 2020, in

accordance with Local Rule 6.1(b).

Dated: December 20, 2019


                                                        /s/ Charles J. Cooper
                                                        Charles J. Cooper*
                                                        Michael W. Kirk*
                                                        Nicole J. Moss*
                                                        Haley N. Proctor*
                                                        COOPER & KIRK PLLC
                                                        1523 New Hampshire Ave. NW
                                                         Washington, DC 74008
                                                        (202) 220-9600
                                                        *Admitted PHV

                                                        Attorney for Plaintiff




                                                2
         Case 1:19-cv-03377-LAP Document 99 Filed 12/20/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that the foregoing was served

upon all counsel of record using the CM/ECF system.


                                                          /s/ Charles J. Cooper
                                                          Charles J. Cooper*
                                                          COOPER & KIRK PLLC
                                                          1523 New Hampshire Ave. NW
                                                           Washington, DC 74008
                                                          (202) 220-9600
                                                          *Admitted PHV

                                                          Attorney for Plaintiff




                                                  3
